Title: From John Adams to William Wood, 6 March 1820
From: Adams, John
To: Wood, William



Sir—
Montezillo March 6th. 1820

I thank you for your letter of the 2d of this Mongth, and for the Catalogue for the apprentices’ Library—I am highly gratified to see that it already amounts to so respectable a number—as I do not see in the list a Naval History of the United States—I take the Liberty to send you a Copy of that Work—which is at once a Monument to the Glory of our Naval Heroes and a proof of the inattention of this Nation to its most essentiall Arm of Defence—
I am Sir with my best Respects to the / Committee—and much Esteem for / yourself—your humble Servant
John Adams—